Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 4, 2021 was received. Claim 9 was amended. Claims 1-8 and 11 were canceled. Claims 19-20 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 8, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walker, Applicant’s representative, on June 11, 2021.
The application has been amended as follows: 
Claim 19, delete “a desired pattern of deposited material on a target substrate”, add “the desired material pattern deposited on the target substrate”
Claim 20, delete “material on a target substrate”, add “the material pattern on the target substrate”. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Chan (US20150041793) in view of Mauger (US4919749) on claims 9-10 and 12-18 are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 9-10 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Chan in view of Mauger, does not teach or suggest the method for compensating gravity-induced sag in a shadow mask during depositing of a material pattern on a target substrate as recited in claim 9. Specifically, Chan in view of Mauger does not teach forming a compensation layer on the first surface of the first portion after the aperture pattern has been defined in the first portion of the structural layer in the context of claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717